Case 1:19-cr-20229-RNS Document 216 Entered on FLSD Docket 08/05/2020 Page 1 of 2



                           United States District Court
                           Southern District of Florida

   United States of America,             )
   Plaintiff                             )
                                         )
   v.                                    ) Criminal Case No. 19-20229-CR-Scola
                                         )
   Ana Teresa Pimentel,                  )
   Defendant.                            )
                  Order on Motion for Compassionate Release
          Now before the Court is the Defendant Ana Teresa Pimentel’s second
  motion for compassionate release (ECF No. 202) and her amended motion for
  compassionate release (ECF No. 205). On August 4, 2020, the Court held a
  hearing on the motions. After considering the written briefing, the arguments of
  counsel, and the relevant legal authorities, the Court denies the motions.
          The Court previously denied Ana Teresa Pimentel’s motion for
  compassionate release, in which she claimed that her scoliosis, hypertension,
  and hyperlipidemia place her at a high risk of contracting a severe case of the
  coronavirus. (See ECF No. 199.) The Court held that these conditions do not
  constitute extraordinary and compelling reasons for her release after completing
  only a fraction of her sentence. Now, Pimentel moves again for compassionate
  release after testing positive for Covid-19.
          In emails to her family, she reports having severe symptoms, including “a
  seriously elevated fever of 103.8 degrees Fahrenheit,” an accelerated heart rate
  of 190, and low oxygen levels at 90. (ECF No. 213 at 5.) The Bureau of Prisons
  records show that she had a temperature of 102.2 on July 27, 2020, and then
  she had temperatures of 96.4, 96.6, and 98.6 on the following days. As of August
  3, 2020, her oxygen level was 98—which is a normal level. In other words, it
  appears as though her more severe symptoms have thankfully passed since she
  initially tested positive two weeks ago (on July 21, 2020), and it does not appear
  that she requires immediate hospitalization.
          Pimentel argues that the Bureau of Prisons is mishandling the response
  to the pandemic and failing to provide its inmates with adequate medical care.
  Pimentel points to the recent passing of fellow inmate Saferia Johnson as proof
  of the BOP’s inability to provide adequate medical care. The Court agrees that
  the spread of the coronavirus is a very serious issue at Coleman Low FCI, as 174
  inmates out of a total of 219 inmates and 19 prison staff have tested positive for
Case 1:19-cr-20229-RNS Document 216 Entered on FLSD Docket 08/05/2020 Page 2 of 2



  the virus.1 However, it appears as though the prison provided adequate care in
  the case of Sefaria Johnson. According to the Government at the hearing, the
  prison staff provided Sefaria Johnson with an inhaler on the first day that she
  began to experience symptoms. On July 19, 2020, her second day of symptoms,
  the prison staff timely transported her to the hospital. Johnson was only 36 years
  old, but she suffered from asthma, diabetes, and hyperlipidemia. Sadly, she
  passed away from the coronavirus on August 3, 2020, after battling the disease
  for two weeks in the hospital.
         Here, Pimentel is a 48-year-old woman suffering from coronavirus
  symptoms. She does not argue in her second motion that she has any underlying
  chronic conditions. She tested positive for the coronavirus on June 21, 2020,
  and since then, her condition has worsened and then improved. Her most recent
  vital signs are normal. As of yesterday, her temperature is 98 degrees, and her
  oxygen level is 98%. Therefore, her condition is not sufficiently acute to warrant
  her release after serving only 25% of her sentence. Moreover, unlike Sefaria
  Johnson, she does not have any serious chronic conditions that would make
  complications from the disease likely, and her age further diminishes that risk.
  Cf. United States v. Oreste, Case No. 14-cr-20349 (S.D. Fla. Apr. 6, 2020) (Scola,
  J.) (granting compassionate release for the Defendant with end-stage renal
  failure, heart failure, diabetes, and a history of respiratory illnesses after he
  completed 60% of his sentence). Finally, the § 3553 factors weigh against her
  release because she was involved in a major health care fraud of over $3.5 million
  in which she received over $1,000,000.
         Therefore, the Court denies her motions for release (ECF No. 202, 205).
        Done and ordered at Miami, Florida, on August 4, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge




        1Federal Bureau of Prisons, Covid-19 Cases, updated on August 4, 2020
  at 11:00 a.m. at https://www.bop.gov/coronavirus/ (showing numbers of
  inmates testing positive for Covid-19 in each BOP facility)
